Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 1 ofRECE
                                                           8 PageID: 23!VED

                                                                                                  SEP 1 :02019
                                 UNITED STATES DISTRICT COURT                              AT
                                                                                                WILLIAM T. WALSH
                                    DISTRICT OF NEW JERSEY                                           CLERK



UNITED STATES OF AMERICA                                  Mag./Crim. No.       (   /9 3) ()
                                                          APPLICATION FOR PERMISSION
                  V.                                      TO ENTER PLEA OF GUILTY

                                                          (Defendant with Counsel)
       ES’(            tM2
     (Defendant’s Name)



                       NAz.                    ,hereby certifies as follows:
(Defendant’s Name)


1.        Myfull name is tkJ I%H               b (/k                  and I request that all proceedings
          against me be heIJ in that name.
2.        I understand that the Constitution and laws of the United States guarantee me the right to be
          represented by a lawyer at every stage in these proceedings, including any trial on these
          charges, and that if I cannot afford to hire a lawyer, the Court will provide one for me.
3.        Liç.a lvyer who is rre,senjng me in this,proceeding. My lawyer’s name is
           J fJ1:               Oftl.ICtW(17-t.- (cVtUJ..I am satisfied that I have had enough time
          to discuss this matter iith my lawyer.
4.        glish [IS]    [   NO   ] my nativçJnguage.Myjormal education stopped after [grade]
                                 presently NE’ILOYEL] [EMPLOYED] as a
                                           (occupaTifi

5.        I have take([THE FOLLOWING] drugs or medication within the past seventy-two
          hours:

6.        I [HAVE]               V      been a patient in a mental hospital or institution. I [DO]
                 believe that at the present time I am mentally ill or mentally incompetent in any
          respect.

7.       I received a copy of the [COMPLAINT] [INDICTMENT]                          before being
         called upon to plead. I have read and discussed it with my lawyer. I understand that the
         substance of the charge(s) against me is that I:     C0
                                                              i ‘ i et’ -o 4ocs
                I t) 1          j                         j


          [add separate sheets if necessary]

                                                                                       DNJ-CR-12 (Rev. 08/2010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 2 of 8 PageID: 24




WAIVER OF INDICTMENT (IF APPLICABLE)

8.    My lawyer has explained to me that I have a constitutional right to be charged by an
      indictment of a grand jury but that I can waive that right and consent to being charged
      through a criminal Information filed by the United States Attorney.

9.    I understand that unless I waive indictment I may not be charged with a felony unless a grand
      jury finds by return of an indictment that there is probable cause to believe that a
      crime has been committed and that I committed it.

10.   I also understand that if I do not waive indictment, the government may present the case to
      the grand jury and request the grand jury to indict me.

11.   I understand that a grand jury is composed of at least 16 and not more than 23 persons, that
      at least 12 grand jurors must fmd that there is probable cause to believe that I committed the
      crime. I also understand that the grand jury may or may not indict me.

12.   I further understand that by waiving indictment by the grand jury, the case will proceed
      against me on the United States Attorney’s Information as though I had been indicted.

13.   My attorney has discussed the nature of the charge(s) against me and waiving my right to
      indictment thereon by grand jury, I fully understand those rights, and I wish to waive
      indictment by grand jury.

14.   My decision to waive indictment by grand jury is made knowingly and voluntarily, and no
      threats or promises have been made to induce me to waive indictment.

THE GUILTY PLEA

15.   I have told my lawyer all the facts and circumstances known to me about the charge(s) set
      forth in the [COMPLAJNT] [INDICTMENT] [INFORMATION].

16.   I am satisfied that my lawyer understands the information which I have provided, and that
      my lawyer has counseled and advised me on the nature of each charge and on all possible
      defenses that I might have in this case.

17.   In addition, my lawyer has explained to me, and I understand, that if I enter a plea of NOT
      GUILTY (or persisted in my plea ofNOT GUILTY), under the Constitution and laws of the
      United States I would be entitled to a speedy and public trial by a•               ersons on
      the charge(s) contained in this [COMPLAINT] [INDICTMEN [INFORMATIO

18.   My lawyer has explained to me, and I understand, that at such a trial the jury would be told
      by the judge that I am presumed to be innocent, and that the Government would be required
      to prove me guilty of the charge(s) against me beyond a reasonable doubt. I understand that

                                               2                                   DNJ-CR-12 (Rev. 0812010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 3 of 8 PageID: 25


      I would not have to prove that I am innocent, and that I could not be convicted unless all
      twelve jurors voted unanimously for conviction.

19.   My lawyer has explained to me, and I understand, that if I went to trial on these charge(s),
      the Government would have to produce in open court the witnesses against me, and that my
      lawyer could confront and cross-examine them and object to evidence offered by the
      Government.

20.   My lawyer has further explained to me, and I understand, that I have the right to produce
      witnesses and could offer evidence in my defense at a trial on these charge(s), and that I
      would have the right, if I so chose, to testify on my own behalf at that trial; but if I chose not
      to testify, the jury could draw no suggestion or inference of guilt from that fact.

21.   My lawyer has explained to me, and I understand, that if I plead GUILTY to any charge(s)
      in this [COMPLAINT] [INDICTMEN                FORMA         ] and the judge accepts my plea,
      I WAIVE MY RIGHT TO TRIAL                                  ER RIGHTS SET FORTH IN
      PARAGRAPHS 17, 18, 19 and 20 ABOVE. lam aware and understand that ifmy GUILTY
      plea is accepted, there will be no trial and a judgment of GUILTY will be entered after
      which, thejudge, upon consideration ofmypresentence report, will impose punishment upon
      me. I understand that if I plead GUILTY, the judge may impose the same punishment as if
      I had pleaded “not guilty”, went to trial and was convicted by a jury.

22.   My lawyer has also explained to me, and I understand, that if I plead GUILTY, I WAIVE
      MY RIGHT NOT TO INCRIMINATE MYSELF. I understand that the judge will ask me
      what I did and I will have to acknowledge my guilt as charged by setting forth my actions so
      that the judge is satisfied that I am, indeed, guilty. I understand that any statements I make
      at the time I plead GUILTY, if untrue and made under oath, can be the basis of a perjury
      prosecution against me.

SENTENCING ISSUES

23.   My lawyer has informed me, and I understand, that the maximum punishment which the law
      provides for the offense(s) charged in this [COMPLAINT] [INDICTMENT] [INFORMATION]
      is:

      A MAXIMUM OF I_-i f years imprisonment and a fine of S It) k              for the offense(s)
      charged in Count(s)  I          My lawyer has further explained, and I understand, that there
                                          .




      is [NO] ( mandatory minimum punishment ofjyears imprisonment and [NO] [A] mandatory
      minium fine of $ to   -for the offense(s) charged in Count(s)    I

      I understand that               d GUILTY to Count(s)                I       of the [COMPLAINT]
      [INDICTMENT [INFORMATIO ] I face a maximum sentence on those Count(s) of L.4 1
      years imprisonment, p u            egate fine of $ I pt. My lawyer has additionally explained, and
      I understand, that in addition to or in lieu of the penalties already discussed, I may be ordered to
      make restitution to any victim of the offense and that the Court may require me to make a
      restitution in services instead of money or to make restitution to a designated third person or
      organization instead of the victim. I understand that in determining whether to order restitution
                                                    3                                 DNJ-CR-12 (Rev. 08/2010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 4 of 8 PageID: 26

       and the amount of restitution the Court will consider the amount of the loss sustained by any
       victim as a result of the offense, my financial resources, the fmancial needs and earning ability of
       my dependents, and any other factors as the Court deems appropriate.

       I understand that I will be assessed $100 for each felony upon which I am sentenced and $25 for
       each misdemeanor, if any.

24.   I hereby declare that no officer or agent of any branch of government, (Federal, State or Local),
      nor my lawyer, nor any other person, has made any promise or suggestion of any kind to me, or
      within my knowledge to anyone else, that I will receive a lighter sentence, or probation, or any
      other form of leniency if I plead GUILTY. My lawyer has explained, and I understand, that only
      the judge may decide what punishment I shall receive, and that if any person has told me
      otherwise, that person is not telling me the truth.

25.   I understand that the sentence to be imposed upon me is within the sole discretion of the
      sentencing judge, subject to the provisions of the Sentencing Reform Act of 1984.

26.   I understand that in deciding what sentence to impose upon me, the sentencing judge is required
      to consider the maximum and minimum prison terms, fines and terms of supervised release
      recommended under the Sentencing Guidelines. I understand that the Sentencing Guidelines may
      authorize departures from the maximum and minimum Guidelines recommendations under certain
      circumstances.

27.   I understand that the Sentencing Guidelines are advisory, and that the sentencing judge must also
      consider the other statutory factors identified in 18 U.S.C. § 3553(a) in deciding what sentence to
      impose. I understand that the judge has the authority to impose a sentence more severe (up to the
      statutory maximum) or less severe than the sentencing range recommended by the Guidelines.

28.   I have discussed with my attorney how the Sentencing Guidelines might apply to my case.

29.   I understand that the Court will not be able to determine the sentence for my case until after the
      Presentence Report has been completed and both I and the Government have had an opportunity
      to read the report and challenge any facts reported by the probation officer.

30.   I understand that the Court may be bound to impose a fine in accordance with statutory
      requirements.

31.   I understand that parole has been abolished and if I am sentenced to prison I will not be released
      on parole.

32.   I further understand that the Court [SHALL] [MAY] impose a term of supervised release to follow
      any term of imprisonment and that any violation of that term of supervised release may result in
      an addition 1 term of imprisonment. I understand that I am subject to a term of supervised release
      of up to     years, the statutory maximum period of supervised release for the crime(s) to which
      I am pleading guilty.



                                                   4                                DNJ-CR-12 (Rev. 08/2010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 5 of 8 PageID: 27



      I further understand that the provisions of2l U.S.C. §
                                                                    Cit   Ii
                                                             0 which provide for a mandatory
      minimum term of supervised release of         years [DO NOT] apply to my case.

33.   I understand that I will have no right to withdraw my plea on the grounds that anyone’s prediction
      as to the Guidelines range or expectation of sentence proves inaccurate.

34.   My lawyer has explained to me, and I understand, that if I am not a citizen of the United States,
      my plea of GUILTY to the charged offense(s) [MAY] [WILL LIKELY] result in my being subject
      to separate immigration law proceedings to have me removed from the United States by making
      me deportable, excludable, or inadmissible, or ending my naturalization.

35.   My lawyer has explained to me, and I understand, that if the charged offense(s) is a sex offense
      under 42 U.S.C. § 16911(5), my plea ofGUILTY [MAY] [WILL LIKELY] result in a requirement
      that I register as a sex offender under Federal and State law, and I will be subject to the registration
      law’s requirements and penalties.


PLEA AGREEMENT

36.   I hereby declare that I have not been forced, coerced or threatened in any manner by any person
      to plead GUILTY to these charge(s). Nor have I been told that if I refuse to plead GUILTY, other
      persons will be prosecuted.

37.   Ther [HAS NOT] been a plea agreement entered into between me and the United States
      Attorney, by Assistant United States Attorney iiie’ ftPcCO                (name).

      [ ] The plea agreement DOES NOT exist in written form.
      [..4Fhe plea agreement DOES exist in written form. I have read it or have had it read to me in
         S1’ t4{             (LANGUAGE). My lawyer has explained it to me and I understand it.

38.   The substance of the plea agreement is:     (F IH€         tO OT kPT frt/t
       ThE 4\6TE                   i             tMOk$ I             WPcV      /Ce,E9p /J>
                                6v                 ôcis                         oc 2’! u’rn-
           P             t i-h ft-i s               .   iii o             r.

39.   The plea agreemen] [DOES NOT] contain stipulations agreed to by the parties.

      IF APPLICABLE, CHOOSE ONE OF THE FOLLOWING:

      []       I understand that my plea agreement sets forth a Guidelines calculation which I agree is
               the total Guidelines offense level applicable to me in this case. I further understand that
               I have waived the right to argue that the sentencingjudge should impose a sentence below
               the range that results from this offense level, and that the government has waived the right
               to argue for a sentence above the range that results from this offense level.

                                                    5                                  DNJ-CR-12 (Rev. 08/2010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 6 of 8 PageID: 28


      []      I understand that my plea agreement sets forth a Guidelines calculation which I agree is
              the total Guidelines offense level applicable to me in this case. I further understand that
              with the exception of arguments regarding a departure as set forth in Paragraph          of
               Schedule A to the plea agreement, I have waived the right to argue that the sentencing
              judge should impose a sentence below the range that results from this offense level, and
              the government has waived the right to argue for a sentence above the range that results
              from this offense level.

      [s”     The plea agreement contains stipulations regarding certain facts. I understand that if the
              sentencing court accepts a factual stipulation set forth in the plea agreement, both I and the
              government have waived the right to file an appeal, collateral attack, writ, or motion
              claiming that the sentencing court erred in doing do.

40.   I understand that my plea agreement [PROVIDES] [DOES NOT PROVIDE] that under certain
      circumstances I have waived my right to appeal or collaterally attack the sentence imposed in this
      case.

41.   My lawyer has explained to me, and I understand, that if the judge accepts from GUILTY plea
      under the plea agreement, including the government’s proposal to dismiss charges or to not bring
      other charges, the judge is not bound to follow the other terms of the plea agreement, including
      the stipulations recommending that a particular sentence or sentencing range is appropriate or that
      a particular provision of the Guidelines does or does not apply. I understand that if the judge does
      not follow one or all of the other terms of the plea agreement, including the stipulations, I will
      have no right to withdraw my GUILTY plea, even if the disposition of my case may be less
      favorable than that proposed in the plea agreement.

42.   I believe that my lawyer has done all that anyone could do to counsel and assist me, AND I AM
      SATISFIED WITH THE ADVICE AND HELP MY LAWYER HAS GIVEN ME.

43.   I know the judge will not permit anyone to plead GUILTY who claims to be innocent, and with
      that in mind and because I am GUILTY, I respectfully request that the Court accept my plea of
      GUILTY and to have the Clerk enter my plea of GUILTY as follows:

      To Count(s)        I       of this                  [INDICTMENT] [INFORMATION].

44.   I offer my plea of GUILTY freely and voluntarily and of my own accord with full understanding
      of all matters set forth in the [COMPLAINT] [INDICTMENT] [INFORMATION], in this
      application, and in the certification of my lawyer which is attached to this application.

45.   I further declare that I wish to waive the reading of the [COMPLAINT] [INDICTMENT]
      [INFORMATION] in open court, and I request the Court to enter my plea of GUILTY as set forth
      in Paragraph 43, above.




                                                   6                                 DNJ-CR-12 (Rev. 08/2010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 7 of 8 PageID: 29



46.    The following person(s), if any, assisted me in completing this application:
                    3jji cQLfc.O

I hereby certify that the foregoing information and statements herein are true. I am aware that if any of
the foregoing statements made by me are wilfully false, I am subject to punishment.

Signed by me in open court in the presence of my lawyer this              day of
                                                                                   %h                201Y




                                                                     Deten an




                                                   7                               ONJ-CR-12 (Rev. 0812010)
Case 3:19-cr-00631-PGS Document 21 Filed 09/10/19 Page 8 of 8 PageID: 30



                                   CERTJHCATION OF COUNSEL


                            SDAh3I)                    hereby certifies that:

 1.     I am an attorney at law of the State of_________ and have beenY] [ASSIGNED
        TO REPRESENT] the defendant             iJ- 1I t(Z            in [MAGISTRATE]   -,




        [CRIMINAL
                 ]    No.




2.      I have read and ful   the defendant the allegations contained in the [COMPLAINT]
        [INDICTMENT] INFORMATION.

3.      To the best of my knowledge and belief the statements, representations, and declarations made by
        the defendant in the foregoing Application are in all respects accurate and true.

4.      (IF APPLICABLE) In my opinion the defendant’s waiver of indictment by grand jury is
        voluntarily and knowingly made, and I recommend to the Court that the waiver be accepted by the
        Court.

5.     In m      n the defendant’s waiver of reading the [COMPLAINT] [INDICTMENT]
       [ ORMATIO        open Court as provided in Rule 10 is voluntarily and knowingly made, and
       I recomme o the Court that the waiver be accepted by the Court.

6.     I have explained the maximum and any mandatory minimum penalty for each count to the
       defendant. I have explained to him that he may be ordered to make restitution under the Victim
       and Witness Protection Act.

7.     I have explained to the defendant that in imposing sentence, the sentencing judge is required to
       consider the Sentencing Guidelines, and I have further explained how the Guidelines might apply
       to this offense and to the defendant. I have further explained to the defendant that the Guidelines
       are advisory, not mandatory, and that the sentencingjudge may impose a sentence higher or lower
       than that recommended by the Guidelines.

8.     The plea of GUILTY offered by the defendant in Paragraph 43 accords with my understanding of
       the facts related to me and is consistent with my advice to the defendant.

9.     In my opinion the plea of GUILTY as offered by the defendant in Paragraph 43 of this Application
       is voluntarily made with understanding of the consequences of the plea. I recommend that the
       Court accept the plea of GUILTY.

Signed by me in open Court in the presence of the defendant aboye               and after full disclosure of the
contents of this Certification to the defendant, this




                                                   8                                         DNJ-CR-12 (Rev. 08/2010)
